In the matter of Andrew Robb, detained by James Rhea, the seventh day of September, one thousand eight hundred eight.
On the return to the writ of habeas corpus, applied for, and granted in this case, and the hearing of the parties, with the accompanying testimony, it clearly appearing that Andrew Robb being under the age of twenty one years, was enlisted as a soldier without the consent of his parent or guardian, I consider myself bound to direct his discharge.
Let a liber'etur be issued.
A. B. Woodward.
One of the judges in and
over the Territory of Michigan.

[In the handwriting of Augustus B. Woodward]